The personal property tax of Evening Journal Association was assessed by the City of Jersey City at $50,000 for the year 1943. The Hudson County Board of Taxation revised the assessment upward to $300,000, whereupon the prosecutor took an appeal to the same body under the provisions of R.S. 54:3-21. A hearing was had at which evidence was taken, resulting in a judgment reducing the assessment to $200,000. Not satisfied, the taxpayer appealed to the Division of Tax Appeals and a hearing was had, resulting in a judgment affirming the assessment of $200,000. We allowed a writ of certiorari.
The Division of Tax Appeals decided the matter on a transcript of the evidence adduced before the County Board. The City of Jersey City introduced no evidence but relied solely "on the presumption of the correctness of the assessment." *Page 84 
Mr. Walter N. Dear, treasurer of Evening Journal Association, offered in evidence, without objection from the municipality, a statement of all the taxable personal property of the taxpayer as of November 10th, 1942, which was the assessment date. That statement showed a total valuation of all taxable personal property on that date of $104,239.90 made up of:
    Machinery .............................  $26,450.00
    Other tangible personal property ......   17,900.00
    Net accounts receivable ...............   59,889.90

The testimony of an expert with thirty-one years' experience with linotype machines and the testimony of an expert with more than twenty years' experience with printing presses corroborated the value of the machinery as $26,450. The item of other personal property totaling $17,900 was made up of paper, metal and ink on hand on the taxing date, November 10th, 1942. Actually the value of the other personal property on hand on the taxing date is $27,400, but the taxpayer, as it had the right to do, estimated these items at the average during the year preceding the date of the assessment in accordance with R.S. 54:4-11.
The evidence at the conclusion of the hearing before the Division of Tax Appeals presented a situation where that body was confronted with a sworn statement of total taxable personal property in the amount of $104,239.90, substantiated by the evidence of qualified witnesses and no testimony in contradiction thereof.
The evidence can support an assessment in this case only in the sum of $104,239.90. The judgment is affirmed to the extent of the amount stated and is reversed as to the excess over and above that amount, with costs to the prosecutor. *Page 85